Title: James Madison to Bushrod W. Clark and G. D. L. Parks, 7 December 1833
From: Madison, James
To: Parks, G. D. L.,Clark, Bushrod W.


                        
                            
                                Gentlemen
                            
                            
                                
                                    
                                
                                7th Decr. 1833
                            
                        
                        The friendly spirit in which your letter of the 22d Ult is written makes me regret that I can not comply with
                            the object of it. The infirmities of my great age, increased by the effect of an enfeebling malady, wd. alone forbid the
                            attempt. Nor can I refer you to any accounts which have been published, for information as to incidents of my private
                            life. For my public career the information is to be sought in the proceedings of the public bodies, of which I was a
                            member; and in my official acts whilst holding Executive Trusts, all of which as far as preserved, have been rendered
                            accessible by the press. This paragraph is a specimen of my handwriting, at this date; which is very different from its
                            ordinary character at earlier & healthy periods of my life.
                        
                            
                                
                            
                        
                    